

117 HR 3519 IH: Stop Child Hunger Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3519IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Levin of California (for himself and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to establish a permanent, nationwide electronic benefits transfer program for children during school closures, and for other purposes.1.Short titleThis Act may be cited as the Stop Child Hunger Act of 2021. 2.Summer electronic benefits transfer for children programSection 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is amended by adding at the end the following:(13)School closure electronic benefits transfer for children program(A)DefinitionsIn this paragraph:(i)Covered periodThe term covered period means a period in which an elementary school or secondary school is closed, operating remotely, or operating in a hybrid-manner for 5 or more consecutive weekdays during the calendar year. (ii)Eligible householdThe term eligible household means a household that includes 1 or more children who are eligible to receive free or reduced-price lunches under this Act or free or reduced-price breakfasts under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), including children eligible for such meals pursuant to section 11(a)(1)(F). (iii)Free rateThe term free rate has the meaning given the term in section 1101(j)(4) of the Families First Coronavirus Response Act (7 U.S.C. 2011 note). (iv)School closure EBT cardThe term school closure EBT card means an electronic benefit transfer (EBT) card that is issued to an eligible household under this paragraph and limited to food purchases.(B)ProgramThe Secretary shall establish a program under which the Secretary shall provide to eligible households school closure EBT cards for the purpose of providing access to food for children during covered periods—(i)to reduce or eliminate the food insecurity and hunger of children; and(ii)to improve the nutritional status of children.(C)UseAn eligible household may use a school closure EBT card only to purchase food from retail food stores that have been approved for participation in the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), in accordance with section 7(b) of that Act (7 U.S.C. 2016(b)).(D)AmountThe amount of a school closure EBT card issued pursuant to this paragraph shall be, with respect to a covered period, not less than the value of meals at the free rate for each day of such covered period. (E)Funding(i)In generalOn October 1, 2021, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary such sums as are necessary to carry out this paragraph (including administrative expenses), to remain available until expended.(ii)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under clause (i), without further appropriation. (F)Regulations(i)In generalNot later than October 1, 2021, the Secretary shall issue regulations to carry out this paragraph.(ii)RequirementsRegulations issued under this subparagraph shall require that—(I)children shall be eligible to participate and shall be enrolled into the program under this paragraph for a covered period without further application if the children are enrolled to participate in the free or reduced-price lunch program under this Act or the free or reduced-price breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);(II)local educational agencies shall support the administration of the program under this paragraph by—(aa)communicating to the State agency when any school is closed, operating remotely, or operating in a hybrid-manner for more than 5 days; and(bb)providing data on the children eligible to participate in the program under this paragraph;(III)State agencies shall provide information on children eligible to participate in the program under this paragraph with the State agency conducting eligibility determinations for the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); and(IV)State agencies conducting eligibility determinations described in subclause (III) shall—(aa)distribute the school closure EBT cards; (bb)provide information to households regarding the program under this paragraph, including eligibility rules and how children in eligible households that are not automatically enrolled under subclause (I) may apply for program benefits; and(cc)administer the program under this paragraph in accordance with regulations promulgated by the Secretary.(G)Implementation grants(i)In generalThe Secretary shall carry out a program to make grants to States to support the development of data systems or upgrades to existing data systems that are necessary to implement this paragraph. (ii)FundingIn addition to amounts made available under subparagraph (E), on October 1, 2021, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subparagraph $50,000,000, to remain available until expended..